

116 HR 5535 IH: Taiwan Envoy Act
U.S. House of Representatives
2019-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5535IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Mr. Chabot (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require Senate confirmation of an individual appointed to serve as the Director of the American
			 Institute in Taiwan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taiwan Envoy Act. 2.Senate confirmation required of an individual appointed to serve as Director of the American Institute in Taiwan (a)Sense of CongressIt is the sense of Congress that an extended period without a Director of the American Institute in Taiwan would be detrimental to United States interests.
			(b)Senate confirmation
 (1)In generalNotwithstanding any other provision of law, the President shall appoint, by and with the advice and consent of the Senate, an individual to serve as the Director of the American Institute in Taiwan.
 (2)Effective dateThis section shall take effect beginning with the first appointment by the President of an individual to serve as the Director of the American Institute in Taiwan that is made after the date of the enactment of this section.
 (c)Location in TaipeiAn individual who serves as the Director of the American Institute in Taiwan shall serve at the Institute in Taipei, Taiwan.
 (d)Rank and statusThe Director of the American Institute in Taiwan shall have the rank and status of Ambassador at Large.
 (e)Successor positionAny reference to the position of Director of the American Institute in Taiwan in this section includes any similar successor position.
			